Title: To James Madison from William Jarvis, 16 November 1802 (Abstract)
From: Jarvis, William
To: Madison, James


16 November 1802, Lisbon. No. 12. Last wrote on 25 Oct. via the Adelaide covering a dispatch from Willis. Forwards another dispatch from Willis and encloses an extract of a letter from Gavino; “the latter contains all the information I have recd. since my last concerning Barbary Affairs.” Lacking any substantive news, communicates a “little Court & City Anecdote.” The custom at Lisbon is that if any changes in government are planned near the time of the queen’s confinement they are postponed until the day following the christening. “The knowing ones had determined that the Ministry should be changed on that day in consequence of Genl. Lannes’s affair; & with a view no doubt to save the feelings of the Prince at turning out his old servants per force; & that he should have as little trouble as possible in selecting his new ones; they had arranged the affair entirely to his hands; haveing distributed all the higher Offices of Govmt. agreeable to their fancy.” The young prince was christened on 14 Nov., and “to their sad disappointment yesterday passed without any change in the Ministry.” Owing to a “rivalship” between British prince Augustus and some of the Portuguese nobility, the christening was an event of “uncommon splendour.” Presumes the president will receive a letter of congratulation.
“In addition to the change of Ministry, We have had for this last fortnight much Speculation about War, & who was to be sent here Ambassador from France. To be sure they have not been altogether so certain about the two latter as the former; but after exhausting the Muster roll of French Generals they have concluded that Genl Lannes will return or Admiral Bruix will be sent. They are somewhat more puzzled about a renewal of Hostilities, & do not appear to be ripe for a decision in consequence of not haveing read the British secret dispatches that were sent off to different parts of the world with so much expedition, but this is a trifling circumstance that they very probably will overcome in a day or two. I assure you Sir the people here are as ingenious at manufactureing news as they are in the United-States or England or were in France (before Boanaparte thought that the French ought to be as orthodox on Political as they were under the old régime on Religious subjects) tho their speculations never meet the public eye in the various forms of the Newspaper paragraphs, owing to our haveing but one weekly paper in this Kingdom & that printed in this City under the immediate inspection of the Court.”
Arranged the release of Charles Woodland of Salem from the British warship Nancy on 10 Nov. “He was impress’d in this City five years ago & his protection torn up.”
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 1). RC 4 pp. Docketed by Wagner as received 13 Jan. For enclosure, see n. 1.



   
   Jarvis enclosed an extract of Gavino’s 18 Oct. 1802 letter to him (1 p.), stating that since his 30 Sept. circular the passports he mentioned had arrived, but the Meshouda was still at Gibraltar as some crew members had deserted. The Adams continued cruising off Gibraltar, and the New York had not yet arrived.



   
   Augustus Frederick, duke of Sussex, whose asthma necessitated his residence outside England, had arrived in Lisbon in early 1801 (Roger Fulford, Royal Dukes: The Father and Uncles of Queen Victoria [1933; London, 1949 reprint], pp. 259–61).



   
   Eustache Bruix (1759–1805) was born in Saint-Domingue and educated at Paris. He enlisted in the French navy at the age of fifteen and served in the American Revolution. Appointed commander-in-chief of naval forces in the Atlantic, he was forced to resign for reasons of health in June 1802 (Tulard, Dictionnaire Napoléon, pp. 309–10).



   
   A full transcription of this document has been added to the digital edition.

